NOTE; This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

AVENTIS PHARMA S.A. AND SANOFI-AVENTIS
U.S., LLC,
Plczintiffs-Appellants,

V.

SUN PHARMACEUTICAL INDUSTRIES, LTD. AND
SUN PHARMA GLOBAL FZE,
Defendants-Appellees.

2011-1095

Appeal from the United States District Court for the
District of Delaware in case no. 09-0\7-0630, Chief Judge
Gregory M. Sleet.

ON MOTION

Before LOURIE, SCHALL and DYK, Circuic Ju,dges.
LOURIE, Circuit Ju,dge.
0 R D E R

The court construes Aventis Pharma S.A. and Sanofi-
Aventis U.S., LLC ("Aventis”)’s response to this court’s
February 4, 2011 order as an unopposed motion to lift the

AVENTIS PHA.RMA V. SUN PHA.RMA 2

stay and summarily affirm the judgment of the United
States District Court for the District of Delaware.

This appeal arises out of a complaint filed by Aventis
in the district court alleging infringement of U.S. Patent
Nos. 5,714,512]31 and 5,750,561. ln a related case,
Aoentis Pharma S.A. v. Hospira, Inc., 07-CV-O'721 (D. Del.
2010) (Hospira), the district court found that the same
patent claims asserted in this case were invalid and
unenforceable due to inequitable conduct. In light of
Hospira, the district court entered final judgment in this
case against Aventis, and Aventis appealed to this court.
This court stayed proceedings pending final disposition of
Hospira.

' On April 9, 2012, this court affirmed the district
court’s judgment in Hospira. See Auentis Pharma S.A. u.
Hosprlra, Inc., 675 F.Bd 1324 (Fed. Cir. 2012). In light of
this court’s decision in Hospira, Aventis concedes that the
district oourt’s judgment in this case should be consistent
with Hospira.

Accordingly,
IT Is ORDERED THAT:

(1) The motion is granted. The stay is lifted and the
judgment of the district court is affirmed

(2) Each side shall bear its own costs.

(3) All pending motions are moot.

FOR THE COURT

l 2
 0  /s/ J an Horbaly
Date J an Horbaly
Clerk

s»a“dl'§§dst.-:°“

AUG 07 2012
JAN HUHBALV
CLEHK

3 ` AVENTIS PHARMA v. sANr)oz

cc: George F. Pappas, Esq.
Robert B. Breisblatt, Esq.

325